                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                           CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                      ORDER SETTING STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel. IT IS HEREBY

ORDERED that a status conference will be held by telephone on November 7, 2019, at

2:00 p.m. Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the

prompts, and enter access code 7467959 to be connected to the proceedings.

      IT IS SO ORDERED.


                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
